Gary, J., dissenting. My view of this case is that the appellant is entitled to the money in controversy. The Supreme Council of the Koyal Arcanum having paid the money into court, to be paid to one or the other of these parties, no question as to the obligation of the council to pay it is in the case. Knights v. Watson, 15 Atl. R. 125. On the face of the certificate it is payable to the appellant. Her legal title can only be avoided by showing a superior right in the appellees. If it were now a question whether the certificate was properly issued, payable to her, it would be a strong argument in her favor, that the council, having given a practical construction to their own law, by issuing such certificate payable to her, upon the hypothesis that an “affianced wife” was properly included in class 2, without any further proof of dependency than what was implied from that relation, and that relation not having ceased at the time of the death of W. D. Welch, and he having paid all his dues and assessments up to the time of his death, upon the promise of the council to pay her, the council is estopped to deny that the state of facts upon which they issued the certificate is sufficient to entitle her to require them to perform the promise on the faith of which they receive such dues. Benefit Ass’n v. Blue, 120 Ill. 121. She was the object of the solicitude of W. D. Welch. The lot of most women, in most of the relations of life is a dependent one. The future of a woman engaged to be married depends very greatly upon the man to whom she is affianced. It is doing no violence to the language which described class 2, to include within it, not only those to whom the member at the time the certificate is issued is furnishing food, clothing, lodging or education, but also those with whom he has such existing relations, that acting in good faith, he thereafter will so furnish them. In the case of Supreme Council v. Berry, 140 Mass. 580, the council was no party to the designation of the lady as the beneficiary. The council there was bound to pay somebody upon a certificate, as to the validity of which there was no question, and had had no part in the selection of any individual as beneficiary. It is true that the court there held a by-law of the council, under which she was entitled to take, invalid, as contravening their statute, under which the council was organized. In a proper case, it would be a serious question whether the rights of citizens of Illinois, under contracts made in Illinois, to be performed in Illinois, are to be affected by statutory provisions of which they are ignorant, in another State.